Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species 1: Figure 1
Species 2: Figure 2
Species 3: Figure 3
Species 4: Figure 4
Species 5: Figure 5
Species 6: Figure 6
Species 7: Figures 7-8
Species 8: Figures 10-13 and 15
Species 9: Figure 14
Species 10: Figures 16-17
Species 11: Figures 18-19
The species are independent or distinct because Species 1 includes device and dummy pockets having the same shape, vertically below one another and having equal separation between pocket pairs; Species 2 includes device and dummy pockets having different shapes, vertically below one another and having equal separation between pocket pairs; Species 3 includes device and dummy pockets having the same shape, vertically below one another and having unequal separation between pocket pairs; Species 4 includes device and dummy pockets having different shapes, vertically below one another, equal 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The inventions require a different field of search (e.g., employing different search strategies or search queries for the different structural features (e.g. different pocket arrangements) of the distinct species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN A. REYNOLDS/               Primary Examiner, Art Unit 3735